Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 October 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims do not recite certain methods of organizing human activity on pages 9-11 of the Remarks. The Examiner disagrees that the rejection was conclusory and did not state the abstract idea, which is clearly identified on page 4 of the Non-Final and the Applicant was able to properly respond to the 101 rejection as well as recognize the identified abstract idea in the Remarks. The prior 101 rejection meets the requirements in the MPEP as well as the 2019 PEG examples. The Applicant argues the claims do not recite a concept from the abstract idea groupings, but the Examiner disagrees because the claims do recite fundamental economic practices and commercial activity as fraud counts and comparisons is clearly risk mitigation and transaction processing is a commercial activity. 	Applicant argues the claims integrate the abstract idea into a practical application on pages 11-15 of the Remarks. The Examiner does not agree with the comparison to Cosmokey due to the large differences in the claim limitations and that the claims at issue are not directed to authentication, but fraud risk. 	Applicant further argues the claims are similar to DDR, but the Examiner does not agree because fraud risk did not arise from or necessarily rooted in computer technology, claims can still recite an abstract idea if they are claimed as being . 
Applicant's arguments filed 18 October 2021 with respect to the 102 have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn.				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed to a “processing a transaction”. 	Claim 1 is directed to the abstract idea of “using rules to process a transaction authorization request based on fraud analysis” which is grouped under “organizing human activity… fundamental economic practice (mitigating risk) and commercial activity (transaction processing and fraud analysis are sales activities or behaviors and business relations)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites receiving transaction details of a transaction, generating an authorization request message, updating the fraud indicator data element, and transmitting the authorization request message. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when 
	Dependent claims 2-7 and 9-14 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims (fraud count determinations) and contain generic computer functions as described in MPEP 2106.05(d) such as receiving, processing and storing data (storing additional fraud counts, action codes). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0276489 Larkin.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692